FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of 4/30/2015 Ternium S.A. (Translation of Registrant's name into English) Ternium S.A. 29, Avenue de la Porte-Neuve L-2227 Luxembourg (352) 2668-3152 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-F Ö Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes No Ö If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Ternium S.A.’s press release announcing first quarter 2015 results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TERNIUM S.A. By: /s/ Pablo Brizzio By: /s/ Daniel Novegil Name: Pablo Brizzio Name: Daniel Novegil Title: Chief Financial Officer Title: Chief Executive Officer Dated: April 30, 2015 Sebastián Martí Ternium - Investor Relations +1 (866) 890 0443 +54 (11) 4018 2389 www.ternium.com Ternium Announces First Quarter 2015 Results Luxembourg, April 29, 2015 – Ternium S.A. (NYSE: TX) today announced its results for the first quarter ended March 31, 2015. The financial and operational information contained in this press release is based on Ternium S.A.’s operational data and consolidated financial statements prepared in accordance with International Financial Reporting Standards (IFRS) and presented in U.S. dollars (USD) and metric tons. Summary of First Quarter 2015 Results 1Q 2015 4Q 2014 1Q 2014 Steel Shipments (tons) 2,431,000 2,354,000 3% 2,335,000 4% Iron Ore Shipments (tons) 965,000 1,022,000 -6% 884,000 9% Net Sales (USD million) 2,126.1 2,154.6 -1% 2,149.4 -1% Operating Income (USD million) 204.1 191.3 7% 319.0 -36% EBITDA' (USD million) 313.4 300.9 4% 416.9 -25% EBITDA per Ton² (USD) 128.9 127.8 178.5 EBITDA Margin (% of net sales) 14.7% 14.0% 19.4% Equity in Results of Non-Consolidated Companies (132.7) (27.5) 2.6 Net (Loss) Income (USD million) (22.2) 60.1 188.2 Equity Holders' Net (Loss) Income (USD million) (42.8) 61.6 150.0 Earnings (Losses) per ADS (USD) (0.22) 0.31 0.76 · EBITDA of USD313.4 million in the first quarter 2015, similar to EBITDA in the fourth quarter 2014, mainly reflecting lower costs and slightly higher shipments, mostly offset by lower prices. Loss from non-consolidated companies of USD132.7 million in the first quarter 2015, mainly as a result of an impairment of USD109.7 million to Usiminas carrying value. Losses per American Depositary Share (ADS)³ of USD0.22 in the first quarter 2015, a decrease of USD0.53 per ADS compared to the fourth quarter 2014 mainly due to the above mentioned loss related to the Usiminas investment, partially offset by higher operating income. Capital expenditures of USD83.8 million in the first quarter 2015, down from USD108.7 million in the fourth quarter 2014. Net debt position of USD1.5 billion at the end of March 2015, down from USD1.8 billion at the end of December ¹ EBITDA in the first quarter 2015 equals operating income of USD204.1 million adjusted to exclude depreciation and amortization of USD109.3 million. ² Consolidated EBITDA divided by steel shipments. ³ Each American Depositary Share (ADS) represents 10 shares of Ternium’s common stock. Results are based on a weighted average number of shares of common stock outstanding (net of treasury shares) of 1,963,076,776. 1 Ternium’s operating income in the first quarter 2015 was USD204.1 million, up sequentially by USD12.9 million due to slightly higher operating margin 4 and shipment volumes in the first quarter 2015. Operating margin increased sequentially mainly as a result of USD47 lower steel operating cost per ton 5 , partially offset by USD40 lower steel revenue per ton. Steel revenue per ton decreased principally as a result of lower steel prices in Ternium’s main steel markets. The decrease in steel operating cost per ton was mainly due to lower purchased slabs, raw material and energy costs. Compared to the first quarter 2014, the company’s operating income in the first quarter 2015 decreased by USD114.8 million as a result of lower operating margin, partially offset by higher shipments. Operating margin, in the first quarter 2015, decreased year-over-year mainly as a result of a USD44 decrease in steel revenue per ton, reflecting lower steel prices in Ternium’s main steel markets. Net result in the first quarter 2015 was a loss of USD22.2 million, a decrease of USD82.2 million compared to net income in the fourth quarter 2014 mainly due to the above mentioned loss related to Usiminas investment, partially offset by a lower income tax expense and the above mentioned better operating income. Effective tax rate was unusually high in the first quarter 2015 and fourth quarter 2014, mainly as a result of the non-cash effect on deferred taxes of the significant depreciation of the Mexican peso and the Colombian peso against the US dollar, particularly during the fourth quarter 2014, and to the impact of non-taxable losses stemming from the investment in Usiminas. Relative to the prior-year period, net income in the first quarter 2015 decreased by USD210.4 million mainly due to a lower result from non-consolidated companies and a lower operating income, partially offset by better financial results and lower income tax expense. Usiminas investment carrying value As part of its regular reviews of Ternium’s filings of financial statements, the Staff of the U.S. Securities and Exchange Commission (“SEC”) has issued comments regarding the carrying value of Ternium’s investment in Usiminas, including seeking explanations on Ternium’s value in use calculations and on the differences between value in use and certain fair value indicators. After receiving the Staff’s comments, Ternium provided additional information to the Staff supporting the Company’s accounting treatment of the Usiminas investment under IFRS as of September 30, 2014, and Ternium had further discussions with members of the Staff. Discussions with the Staff continue. Ternium believes that its accounting of the Usiminas investment is in accordance with IFRS; however, if it is determined after the conclusion of this process that an additional impairment of the investment in Usiminas should be recorded in 2014, Ternium could be required to restate its financial statements for the year ended December 31, 2014. A restatement of the 2014 financial statements could also result in a restatement of the financial statements for the first quarter of 2015. 4 Operating margin is equal to revenue per ton less operating cost per ton. 5 Operating cost per ton is equal to cost of sales plus SG&A, divided by shipments. 2 The value of Ternium’s investment in Usiminas, which was determined by the application of IFRS and tested for impairment using the value in use calculation as per IAS 36, amounted to USD 1,301.5 million as of September 30, 2014, USD 1,390.7 million as of December 31, 2014 and USD 1,020.0 million as of March 31, 2015. The increase in the carrying value from September 30, 2014 to December 31, 2014 was related with the acquisition of additional Usiminas shares from PREVI at a price of BRL12 (approximately USD4.8) per ordinary share pursuant to an October 2, 2014 agreement. As a result of the ongoing discussions with the SEC staff described above, Ternium will be unable to file by April 30 its Annual Report on Form 20-F for the year ended December 31, 2014 and has sought a 15-day extension of the filing deadline under SEC rules. For more information on the carrying value of the Usiminas investment, see note 9 to Ternium’s consolidated financial statements as of March 31, 2015. Ternium completes acquisition of remaining participation in Ferrasa On January 20, 2015, Ternium announced that it had entered into a definitive agreement to acquire the remaining 46% minority interest in its Colombian subsidiary Ferrasa for a total consideration of USD74.0 million. The company completed this acquisition on April 7, 2015. In addition, Ternium has also completed the sale of its 54% ownership interest in Ferrasa Panamá for a total consideration of USD2.0 million. Outlook Shipments in Mexico, Ternium’s main market, improved sequentially in the first quarter 2015, mainly due to healthy demand from customers in the manufacturing industry. Additionally, the country's automotive industry continues to thrive, with even more announcements of new facilities or capacity expansions by major car producers. Steel prices, on the other hand, continued their downward trend in the U.S., and consequently in Mexico, due to the high level of steel imports in the region and a destocking process in the value chain. As a result, Ternium expects a slight softening in shipments in Mexico in the second quarter 2015 despite the strong underlying demand. ‎
